Citation Nr: 0734812	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  06-18 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for type 2 diabetes 
mellitus, claimed as secondary to herbicide exposure in 
service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1956, and from October 1962 to November 1962.  The 
veteran also had reserve service over many years.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for type 2 diabetes mellitus.


FINDINGS OF FACT

1.  The veteran was exposed to an herbicide agent during 
active reserve service, when he cleaned a C-123 airplane that 
had been used to spray herbicides in Vietnam.

2.  After service, the veteran was diagnosed with type 2 
diabetes mellitus.


CONCLUSION OF LAW

The veteran's type 2 diabetes mellitus is presumed to be 
service connected.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The veteran's physician reported that the veteran has been 
diagnosed with type 2 diabetes mellitus since 1992.  The 
veteran does not claim that he was diagnosed with diabetes 
during active service.  He contends that his diabetes 
developed as a result of exposure during service to Agent 
Orange or other herbicides.

Under certain circumstances, service connection for specific 
diseases may be presumed if a veteran was exposed during 
service to certain herbicides, including Agent Orange. 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  If a veteran 
was exposed to Agent Orange or another herbicide agent, 
service connection for certain conditions listed under 38 
C.F.R. § 3.309(e), including type 2 diabetes mellitus, will 
be presumed if the condition becomes manifest to a degree of 
10 percent disabling or more at any time after service.  38 
C.F.R. §§ 3.307(a)(6), 3.309(e).

A veteran who served on active duty in the Republic of 
Vietnam during the period from January 9, 1962 to May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).  In 
this case, the veteran did not serve in Vietnam.  He reports 
that he was exposed to an herbicide during reserve service in 
the United States in the early 1970s, through working on an 
airplane that was used to spray herbicides in Vietnam.  The 
circumstances of the veteran's service do not raise a 
presumption that he was exposed to an herbicide.  His claim 
of herbicide exposure will be considered based on the 
assembled evidence.

In a March 2004 claim for VA benefits, a July 2004 VA medical 
examination, and in testimony under oath at a September 2007 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge, the veteran described the circumstances of his 
exposure to an herbicide.  He reported that, after his active 
service in the United States Air Force (USAF), he served for 
many years in the Air Force Reserve as an Air Reserve 
Technician (ART).  He stated that during this service in 
1972, at Hanscom Air Force Base (AFB) in Massachusetts, the 
base received a particular C-123 airplane, with the serial 
number 56-4362.  He and others were assigned to clean out the 
airplane.  Under the floorboards of the airplane there was a 
big container of a substance.  The supervising officer said 
that the substance was defoliant.  The substance had also 
spilled around and dried in the inside of the aircraft, 
including in the ribs and spars.  The veteran and the others 
worked cleaning the inside of the aircraft over a period of 
weeks.  The veteran wore some protective equipment such as 
goggles and rubber gloves, but he was not provided a mask.  
The veteran reported that the same airplane was later 
transferred to the Air Force Museum.

In March 2004, Mr. J. A. V. wrote that he had served as an 
ART at Hanscom Field from 1966 to 1973.  Mr. V. stated that 
in 1972 and 1973 he was on a crew that was assigned to 
decontaminate a C-123, serial number 56-4362.  He reported 
that the veteran was one of the other technicians assigned to 
that task.  He related that the floor boards were removed, 
and they scrubbed areas that were saturated with Agent 
Orange.  He stated that the process went on for weeks.

The veteran submitted a printed out page from the website of 
the National Museum of the United States Air Force, at 
Wright-Patterson AFB in Ohio.  The page describes a C-123 
that is on display at the museum.  The serial number of the 
airplane is 56-4362, and the photograph of the airplane shows 
the numbers 64362 on the tail.  The page indicates that the 
airplane entered service in 1957, and served in Vietnam in 
1961 to 1972, flying low level defoliant and insecticide 
spray missions.  The airplane was flown to the museum in 
1980.

The claims file contains statements of service reports dated 
in 1967 and 1976 that list the veteran's dates of active 
service from 1952 to 1975.  During those years, the veteran 
had periods of active reserve service ranging from one to 
seventeen days.  In 1972 and 1973, he had twelve periods of 
one to six days, and one of seventeen days.

The claims file also contains a service aerospace vehicle 
history/posting report.  That report shows that the C-123 
serial number 56004362 was in Vietnam in January 1972, and 
was at Hanscom AFB in December 1972, and again in May 1973.

Mr. V. corroborated the veteran's account of cleaning a 
defoliant out of a particular C-123 during reserve service at 
Hanscom.  The service and museum records document the 
veteran's reserve service in 1972 and 1973, the presence of 
that C-123 at Hanscom in 1972 and 1973, the use of that C-123 
in spraying defoliant in Vietnam, and service of that 
airplane in Vietnam in 1972.  Overall, the evidence 
reasonably supports the veteran's account of herbicide 
exposure.  The Board will concede that the veteran was 
exposed to an herbicide during service.

The Board accepts that the veteran was exposed to an 
herbicide during service.  The veteran was diagnosed with 
type 2 diabetes after service.  The Board presumes that the 
veteran's diabetes is service connected, and grants his 
claim.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Therefore, the Board need not provide further notification or 
assistance to the veteran.  The Board also does not need to 
discuss further VA's compliance with the laws and regulations 
involving notification and the development of evidence.


ORDER

Entitlement to service connection for type 2 diabetes 
mellitus is granted.




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


